Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

This Office Action is in response to the remarks and amendments filed on 22 February, 2021.
Claims 1-20 are pending. 
Claims 13-19 remain withdrawn.
Claims 1-3, 5-7, 10-12 and 20 have been amended. 
Response to Arguments
35 USC § 112
Examiner withdraws the 35 USC § 112 rejections of claims 1-12 and 20 in view of the filed amendments. 
35 USC § 103

Regarding Knepley, Applicant argues that, 
“Knepley does not teach determining that the diversity requirement is unmet and then executing a procedure to suggest alternative paths to correct the diversity violation.”

Examiner does not find the argument persuasive. Examiner finds that Applicant’s claim does not recite any diversity violation, or clarify a diversity requirement. Rather, Applicant’s amended claim recites “determining that a diversity requirement between a first end point and a second end point is unmet”. Under broadest reasonable interpretation, this diversity requirement can be based on any number of factors and is not necessarily tied to, or claimed as being due to a diversity violation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knepley, JR. et al (US 2011/0228702), hereinafter Knepley, in view of Perrett (US 2014/0177476).

Regarding claim 1, Knepley teaches a network diversity resolution system comprising: 
a diversity assessment tool in communication with an input/output device, wherein the diversity assessment tool has a processor and memory, the memory storing executable instructions that when executed by the processor, cause the processor to effect operations comprising: 
determining that a diversity requirement between a first end point and a second end point is unmet ([0021] provides “…these networks require resiliency in the form of backup paths between nodes, so that if a primary path between nodes fails, the flow of data, things, or people remains un-interrupted. In some cases, the risk that a backup path may fail must also be accounted for…there exists a need for a network routing system that can determine multiple physically diverse backup paths”; [0023] provides “and when the current network topology will not support this number of backup paths there exists a need to determine where additional links or nodes can be placed in the network topology so that all source to destination nodes can have three diverse paths”);
 a path finding module and a sampling module that communicate with an input/output device (Abstract provides “The system analyzes the underlying physical characteristics of the network topology to identify physically diverse backup routing paths among nodes in the network” [0027] provides “Routing parameters 315 may be obtained through input device 345”; [0029] provides “The primary and/or alternate paths 325, may be…presented to a user via display 340, etc.”); 
communicating with an enterprise data warehouse ([0026] provides “System 300 contains data representing a network topology 305, which is stored in a memory storage device. Network topology 305 may be received, for example, through an input device 345 or from an external storage device 350”); 
searching through a network inventory stored in the enterprise data warehouse, constructing a representation to identify at least two representative paths between the selected first end point and the second end point ([0025] provides “An exemplary system may identify paths by looping through all compass directions to determine all possible solutions for the specified number of diverse paths. If more than a single solution for the desired number of paths is found, the solutions may be ranked by optimization variable(s) to determine the path(s) chosen. Such an exemplary system enables any given number of backup paths to be found for each source to destination node pair in a network”); 
wherein the at least two representative paths meets a diversity requirement between the first end point and the second end point ([0008] provides “…embodiments consistent with the invention may also use path criteria, such as a minimum number of paths or path optimization criteria”; [0022] provides “It is also highly desirable that a system for finding physically diverse paths be flexible and configurable. Some networks rely on speed, others value reliability, while still others favor low cost. It is desirable to take these variables into consideration when calculating backup paths and determining which backup paths to select. The burden of calculating backup paths, and the failure rate of traditional methods, increases when a network requires the backup paths to have node diversity in addition to link diversity, or when a network requires three, four, or more diverse paths”, wherein this provides for a scenario with at least two paths; [0056] provides that “…the path with the fastest travel time or greatest bandwidth may be chosen…”); 
and wherein the operations further comprise sampling at least one circuit reassignment based on the at least two representative paths; providing a score for each of the at least one circuit reassignment plan, wherein the at least one circuit reassignment plan incorporates at least one representative path having a highest score that satisfies the diversity requirement (figs. 4 and 5; [0027] provides “Routing processor 320 may execute instructions 310, using network topology 305 and/or routing parameters 315. Routing parameters 315 may be obtained through input device 345, or external storage 350. Routing parameters 315 may be, for example, path endpoints, the number of diverse paths desired between nodes in the network, path diversity selection, and/or path performance parameters. The path endpoints may represent the starting node and the ending node in the network topology”; [0028] provides “Path performance parameters indicate what criteria to use to rank one path above another path in the network”).
Knepley has taught the above including ranking the paths based on various performance criteria (0028] provides “An exemplary system consistent with the present invention is not limited to the three examples above and may have other path performance parameters”), but Knepley does not explicitly teach wherein the score is based on at least one of a machine preference, path length, and number of changes to implement the at least one circuit reassignment. However, in  a similar field of endeavor of network capacity management (Perrett [0003] provides that capacity management is often used to describe techniques and actions used to plan for expected or unexpected topology failures and also to explore possible network optimizations to ensure that the network will meet projected needs) , Perrett teaches wherein the score is based on at least one of a machine preference, path length, and number of changes to implement the at least one circuit reassignment ([0126] provides “The fitness function may in one embodiment return a score between 0 and 1. An optimal score being 1 and a poor score being 0 (or vice versa if required). The score returned by the fitness function may be determined based on weightings applied to the service route taking into account conditions required by the scenario or optimization”; [0136] provides “…the solution having the best fitness is returned, although depending on configuration, runner-up and possibly all solutions may be returned”; [0168] provides “The best solution may be classified as the population of paths having the shortest length, and/or the lowest cost, and/or the greatest speed etc., depending on the requirements of the network and service”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Perrett for path length as a criteria for scoring paths in the system taught by Knepley, in order to provide with a robust system for network resiliency that can accept as input a variety of characteristics to choose the most desirable paths, depending on the requirements of the network and service (Perrett [0168]).

Regarding claim 3, Knepley-Perrett has taught system of claim 1, wherein the sampling step incorporates one path at a time when preparing the at least one circuit reassignment to evaluate diversity as each path is added (Knepley fig.5 provides for evaluating each path per compass direction).

Regarding claim 6, Knepley-Perrett has taught the system of claim 1, wherein the operations further comprise selecting a set of paths, where the selected set of paths is chosen based on at least one of a hop number, an active path status, and a path utilization value (Knepley [0006] provides “…the "shortest path" method, which calculates a diverse path between nodes in a network by minimizing the number of links first and total link distance between nodes second”, wherein links are interpreted as hops).

Regarding claim 20, this claim contains limitations similar to those of claim 1, and the same rationale of rejections applies, where applicable.

Regarding claim 2, Knepley-Perrett has taught the system of claim 1 wherein the operations further comprise querying the enterprise data warehouse, wherein the data access module is configured to query the enterprise data warehouse for the network inventory (Perrett fig.1 and [0059-0066] provides for communication between the system elements) . Motivation provided with reference to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knepley, JR. et al (US 2011/0228702), hereinafter Knepley, in view of Perrett (US 2014/0177476), further in view of Gende (US 2007/0041513).

Regarding claim 4, Knepley-Perrett has taught the system of claim 1 and including critical services (Knepley [0005] provides “Many networks provide critical functions to business and governments. Should there be an interruption in a supply network, a business may fail to meet its contract obligations. A failure in a communications network may mean critical messages, such as those needed for directing air traffic, are lost. In these types of networks, it is desirable to have a mesh network with backup paths to connect nodes should a primary path fail. This is known as network resiliency. Resiliency ensures that communication between nodes is not interrupted by the failure of any one link between nodes. In some networks, uninterrupted communication is so important that more than one backup path is often desired to increase network resiliency”), but Knepley-Perrett does not explicitly teach wherein at least one of the first end point and second end point is an emergency call center.
However, Gende teaches wherein at least one of the first end point and second end point is an emergency call center ([0015] provides for “…emergency call centers to receive and process these packet switched calls…”; [0033] provides “System 10 permits flexible assignment of back up routing of call centers to handle overflow emergency calls or for when a primary call center may be off-line for some reason. Since system 10 uses a true packet network 28 for call transport, a variety of call forwarding and backup routes are possible”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Gende for emergency call centers as being a potential endpoint for the routing in the system taught by Knepley-Perrett, because emergency call centers provide critical services and would require uninterrupted communication. Therefore, such alternate packet routing happens automatically when required by network traffic conditions and is an integrated function of such critical systems (Gende [0033]).

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knepley, JR. et al (US 2011/0228702), hereinafter Knepley, in view of Perrett (US 2014/0177476), further in view of Kubat el al (“Design of Cellular Networks with Diversity and Capacity Constraints”, dated 2000).

egarding claim 5, Knepley-Perrett has taught the system of claim 1 (Knepley claim 21 provides “…each located path cannot share any node or link, and, wherein nodes that are part of a previously located path are further omitted when the locating step is repeated”), but Knepley-Perrett does not explicitly teach wherein the capacity requirement requires that each DSO in the circuit is diverse relative to another DSO in the circuit by at least 50 percent. However, Kubat teaches wherein the capacity requirement requires that each DSO in the circuit is diverse relative to another DSO in the circuit by at least 50 percent (section III provides “…addresses the partial traffic protection in the inter-connect network for a cellular system. The topology of the back- bone is given and it is a tree topology (or a forest); the tree(s) root at node 0—the MSC. Cells, which generate (in DS0), send this demand to one or more tree nodes (excluding the root) or to the MSC (root) directly using leased (DS1) circuits. Each cell is assigned protection or routing diversity requirement. For diversity 2, the paths are required to be completely dis- joint and the demand is split equally. Equivalently, diversity 2 means that 50% of the traffic will be routed to 1 backbone node and the other 50% will go to some other node (or MSC). This makes sense, since most of the cell sites are unmanned, and the DS0 circuits are directly hardwired to the outgoing transmission facilities. When a cell-node link fails, only 50% of the traffic is lost. If a cell connects to 2 hub nodes, the nodes must be on 2 different trees. Diversity 1 means no diversity at all”) 
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Kubat for DSO diversity in the system taught by Knepley-Perrett, so that the diversity requirement is met and the cost of interconnection is minimized (Kubat Section III). 

Regarding claim 7, Knepley-Perrett has taught system of claim 1, but does not explicitly teach wherein the sampling step generates a general solution by randomly adding a DSO to a first path until a diversity violation occurs and repeating the sampling step for at least one alternate path, wherein the 

Regarding claim 8, Knepley-Perrett has taught the system of claim 7, wherein the score is based on the representative path and weighted (Perrett [0126] provides for “The score returned by the fitness function may be determined based on weightings applied to the service route taking into account conditions required by the scenario or optimization”), but Knepley-Perrett does not explicitly teach the probability of adding a DSO that will cause the diversity violation in the general solution. However, Kubat teaches the probability of adding a DSO that will cause the diversity violation in the general solution (Kubat Section C provides that by moving and cutting some of the links in a current solution, the link capacities are freed by a certain amount for the possible addition of new but complete links, while maintaining both capacity & diversity constraints). Motivation to combine provided with reference to claim 5.

Regarding claim 9, Knepley-Perrett-Kubat has teaches wherein the score further is weighted based on a number of changes required to the representative path (Perrett [0126] provides for “The score returned by the fitness function may be determined based on weightings applied to the service route taking into account conditions required by the scenario or optimization”). Motivation to combine provided with reference to claim 5.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knepley, JR. et al (US 2011/0228702), hereinafter Knepley, in view of Perrett (US 2014/0177476), further in view of Murthy et al (US 2011/0153507).

Regarding claim 10, Knepley-Perrett has taught the system of claim 1, wherein the sampling step comprises communicating with a user interface via the input/output device (Knepley ” [0027] provides “Routing parameters 315 may be obtained through input device 345”; [0029] provides “The primary and/or alternate paths 325, may be…presented to a user via display 340, etc.”), but Knepley-Perrett does not explicitly teach sending the representative path and score to the user interface, and awaits an input from the user interface before implementing the representative path.
However, Murthy teaches sending the representative path and score to the user interface, and awaits an input from the user interface before implementing the representative path ([0026] provides “…the admin interface 110 provides an interface to interact with an administrator. The admin interface 110 displays the list of potential configurations generated by the CVW 106 and receives an input selecting one of the potential configurations for provisioning. For example, the admin interface 110 may be a web-based portal that displays the list of potential configurations and receives an input selecting one of the potential configurations for provisioning”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Murthy for listing network routes and enabling a user to select a path. The teachings of Murthy, when implemented in the Knepley-Perrett system, will allow one of ordinary skill in the art to have a visual representation of path options available to a user (Murthy [0004]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knepley, JR. et al (US 2011/0228702), hereinafter Knepley, in view of Perrett (US 2014/0177476), further in view of Schanel (US 5,943,062).

Regarding claim 11, Knepley-Perrett has taught the system of claim 1, but Knepley-Perrett does not explicitly teach implementing the representative path having the best score automatically. However, Schanel teaches implementing the representative path having the best score automatically (Abstract provides for “…determining a number of paths for the line (54) from the starting point (70) to the ending point (71) and scoring each of the lines. The method also includes selecting the line (54) with the best score as the line to route from the starting point (70) to the ending point (71)”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Schanel for automatically selecting the highest scoring path. The teachings of Schanel, when implemented in the Knepley-Perrett system, will allow the system to determine and implement the best route without user intervention.

Regarding claim 12, the system of claim 11, wherein the sampling step comprises communicating with another memory, and storing a report identifying the representative path implemented by the sampling step in the another memory (Knepley [0057] provides that “Routing processor 320 stores all paths”, which is interpreted to include the implemented path).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459